 

Assignment and Assumption Agreement
Dated as of July 29, 2016

 

This Assignment and Assumption Agreement (this “Agreement”) is made effective as
of the date first set forth above, pursuant to that certain Asset Purchase
Agreement, by and among (i) VPR Brands LP, a Delaware limited partnership
(“Buyer”), Kevin Frija (“Mr. Frija”) and Vapor Corp., a Delaware corporation
(“Seller”), dated of even date herewith (the “Asset Purchase Agreement”).
Capitalized terms which are used but not defined in this Agreement shall have
the meanings ascribed to such terms in the Asset Purchase Agreement.

 

Background

 

A. Subject to the terms and conditions of the Asset Purchase Agreement, Seller
has agreed to sell, assign, transfer and deliver all of its right, title and
interest in and to the Assets to Buyer, and Buyer has agreed to assume the
Assumed Liabilities.

 

B. The execution and delivery by of this Agreement by each of Buyer and Seller
is a condition precedent to the obligations of Buyer and Seller to consummate
the transactions contemplated by the Asset Purchase Agreement.

 

Terms of Agreement

 

Now, therefore, in consideration of the execution and delivery of the Asset
Purchase Agreement, the sufficiency of such consideration is hereby
acknowledged, Seller and Buyer hereby agree as follows:

 

1. Assignment and Assumption of Assumed Liabilities. Seller does hereby sell,
assign, transfer and convey to Buyer all of the right, title and interest of
Seller in, to and under the Assumed Liabilities set forth on Exhibit A hereto,
together with any other rights, privileges and benefits belonging to or held by
Seller thereunder. Buyer hereby agrees to pay, perform, and cause to be paid or
performed, and otherwise to discharge or cause to be discharged, all debts,
duties and other obligations of Seller relating to the Assumed Liabilities set
forth on Exhibit A.

 

2. Further Assurances. Buyer and Seller shall execute and deliver such further
instruments of sale, conveyance, transfer, assignment and assumption and take
such other actions reasonably requested by the other in order to more
effectively bargain, sell, assign, transfer, convey to and vest in Buyer all of
the right, title, interest, duties and obligations of Seller associated with the
Assumed Liabilities.

 

3. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Seller and Buyer and their respective successors and assigns.

 

4. Amendment. This Agreement may not be amended or modified except by an
instrument or instruments in writing signed by or on behalf of the party against
whom enforcement of any such amendment or modification is sought.

 

5. Governing Law. This Agreement shall be governed by, enforced in accordance
with, and interpreted under the internal substantive laws of the State of
Florida, without giving effect to the principles thereof relating to conflicts
of law.

 

6. Construction. This Agreement is delivered pursuant to and is subject to the
terms of the Asset Purchase Agreement. In the event of any conflict or ambiguity
between the terms of the Asset Purchase Agreement and the terms of this
Agreement, the terms of the Asset Purchase Agreement shall control.

 

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by electronic transmission or electronic data file shall be
effective as delivery of a manually executed counterpart hereof.

 

[Signatures appear on following pages]

 

 

 

 

In witness whereof, the parties have executed this Agreement as of the date
first set forth above:

 

  VPR BRANDS, LP       VPR Brands, LP         By: /s/ Kevin Frija     Kevin
Frija, CEO         VAPOR CORP.       VAPOR CORP.         By: /s/ Jeffrey Holman
    Jeffrey Holman, CEO

 

- 2 -

 

 

EXHIBIT A

Assumed Liabilities

 

●  Customs contract ● Lease for Facility (month to month) ● Utilities for
Facility ● Comcast ● Website hosting ● ADT ● FedEx ● Garbage service ● Building
security ● After hours phone services

 

 

 

